Name: Council Implementing Decision (EU) 2019/598 of 9 April 2019 on the transitional rules for the appointment of European Prosecutors for and during the first mandate period, provided for in Article 16(4) of Regulation (EU) 2017/1939
 Type: Decision_IMPL
 Subject Matter: European construction;  EU institutions and European civil service;  organisation of the legal system;  European Union law
 Date Published: 2019-04-12

 12.4.2019 EN Official Journal of the European Union L 103/29 COUNCIL IMPLEMENTING DECISION (EU) 2019/598 of 9 April 2019 on the transitional rules for the appointment of European Prosecutors for and during the first mandate period, provided for in Article 16(4) of Regulation (EU) 2017/1939 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1939 of 12 October 2017 implementing enhanced cooperation on the establishment of the European Public Prosecutor's Office (the EPPO) (1), and in particular Article 16(4) thereof, Whereas: (1) In accordance with Article 16(3) of Regulation (EU) 2017/1939, European Prosecutors are to be appointed by the Council for a non-renewable mandate of six years, which may be extended for a maximum of three years at the end of the six-year period. (2) In accordance with Article 16(4) of Regulation (EU) 2017/1939, every three years there is to be a partial replacement of one third of the European Prosecutors. The Council, acting by simple majority, is to adopt transitional rules for the appointment of the European Prosecutors for and during the first mandate period. (3) Those transitional rules should ensure the proper application of the principle of periodical replacement of the European Prosecutors appointed for the first time to the EPPO, with a view to ensuring continuity of the work of the College of European Prosecutors. They should at the same time take into consideration the special needs of the EPPO in the first years following its establishment and beginning of operations. (4) For those purposes, specific rules should be established on the duration of the term of office of the European Prosecutors appointed for the first time following the entry into force of Regulation (EU) 2017/1939. (5) To ensure full transparency and impartiality in the determination of those European Prosecutors in the first mandate period whose term of office will be three years instead of six years, a system based on drawing lots should be followed. This system will also ensure that the selection of the European Prosecutors whose term of office will be shorter is neutral in geographic terms. (6) On 15 January 2019, the Commission submitted a proposal for a Council Implementing Decision on transitional rules for the appointment of European Prosecutors for and during the first mandate period, HAS ADOPTED THIS DECISION: Article 1 This Decision lays down transitional rules for the appointment of European Prosecutors for and during the first mandate period following the entry into force of Regulation (EU) 2017/1939. Article 2 1. Before the appointment of European Prosecutors, a group comprising one third of the number of participating Member States at the time of application of those transitional rules shall be determined by drawing lots. 2. If the number of participating Member States at the time of application of those transitional rules is not divisible by three, the number of Member States to be included in the group shall be rounded up to the closest higher integer number. 3. The General Secretariat of the Council shall take the necessary measures to implement the procedure of drawing lots, in close cooperation with the Commission. Article 3 The term of office of the European Prosecutors from the Member States included in the group established in accordance with Article 2 shall be three years. This term shall not be renewable. Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 9 April 2019. For the Council The President G. CIAMBA (1) OJ L 283, 31.10.2017, p. 1.